Citation Nr: 1301672	
Decision Date: 01/15/13    Archive Date: 01/23/13

DOCKET NO.  08-25 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a low back disorder. 

2.  Entitlement to an initial rating in excess of 10 percent for hypertension. 

3.  Entitlement to an increased initial rating for atypical chest pain, myocardial bridge, status post cardiac catheterization, rated as 10 percent disabling prior to October 31, 2012, and as 30 percent disabling thereafter.

4.  Entitlement to a rating in excess of 10 percent for a left shoulder disability. 

5.  Entitlement to an increased initial rating for a right knee disability, rated as 10 percent disabling prior to November 5, 2009, and as 20 percent disabling thereafter. 

6.  Entitlement to an increased initial rating for an anterolateral scar, right knee, rated as 10 percent disabling prior to December 13, 2010, and as 20 percent disabling thereafter.

7.  Entitlement to an initial compensable rating for service-connected scarring associated with right knee meniscal tearing.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to May 1993 and from December 2000 to July 2006. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The RO in Portland, Oregon, currently has jurisdiction of the claims.

The December 2006 rating decision denied service connection for a low back disorder and right knee scars, and granted service connection for atypical chest pain, myocardial bridge, status-post cardiac catheterization, with a 10 percent rating effective July 18, 2006, granted service connection for hypertension and a right knee disability, status-post arthroscopic surgery, with surgical scars, both with noncompensable ratings also effective July 18, 2006, and reinstated a 10 percent disability rating for the previously service-connected left shoulder disability following the Veteran's discharge from active duty in July 2006. 

In a June 2008 rating decision, the RO granted a noncompensable rating for right knee scars as part of the service-connected right knee disability.  The Veteran thereafter perfected his appeal of the December 2006 rating decision.  In a February 2012 rating decision, a separate 10 percent rating for right knee anterolateral scar, status post arthroscopic surgery, was granted effective December 13, 2010. 
The June 2008 rating decision also increased the ratings assigned for hypertension and right knee disability, status post arthroscopic surgery, with surgical scars, to 10 percent, effective July 18, 2006.  

A November 2012 rating decision granted service connection and assigned a noncompensable rating for scarring associated with right knee meniscal tearing and increased the ratings assigned for atypical chest pain, myocardial bridge, status-post cardiac catheterization, from 10 to 30 percent disabling, effective October 31, 2012; the right knee disability, from 10 to 20 percent disabling, effective November 5, 2009; and the right knee anterolateral scar, from 10 to 20 percent disabling, effective December 13, 2010.  Despite the increased ratings granted by the RO, the Veteran's appeal remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  Given the assignment of separate ratings for scarring, the Board has included that issue on the title page. 

Although the November 2012 supplemental statement of the case (SSOC) included an additional issue of entitlement to an increased rating for a psychiatric disorder, that issue has not been perfected for appeal and is not before the Board currently.  The Veteran's right knee surgical scars addressed in that SSOC are considered to be residuals of his right knee disability on appeal, and thus are considered alongside the increased rating claim.

The claims were remanded by the Board in October 2010 and in July 2012 for additional development.  The actions directed by the Board have been accomplished and the matters returned for appellate review. 

FINDINGS OF FACT

1.  A preponderance of the evidence reflects that the Veteran does not have a low back disability that had its clinical onset in service or that is otherwise related to active service. 

2.  Since July 18, 2006, when service connection became effective, the Veteran's hypertension has not been manifested by blood pressure readings of diastolic pressure that was predominantly 110 or more, or by systolic pressure that was predominantly 200 or more. 

3.  From July 18, 2006, when service connection became effective, to October 31, 2012, the Veteran's atypical chest pain, myocardial bridge, status post cardiac catheterization had been manifested by a workload of greater than 7 METS with evidence of atypical chest pains and with the need for control with continuous medication.

4.  Since October 31, 2012,  the Veteran's atypical chest pain, myocardial bridge, status post cardiac catheterization has been manifested by a workload of greater than 5 METS and left ventricular function with an ejection fraction greater than 50 percent.  There is no evidence of chronic congestive heart failure.

5.  Throughout the pendency of the appeal, the Veteran's left shoulder disability was manifested by pain and tenderness of the shoulder joint and trapezius muscle. The consistent range of motion findings showed range of motion of the arm greater than shoulder level.  There were no dislocations.

6.  From July 18, 2006, when service connection became effective, to November 5, 2009, the Veteran's right knee disability had been manifested by pain, flexion to 130 degrees and extension to 0 degrees.  There was no subluxation, instability, locking, impairment of the tibia or fibula, or ankylosis.

7.  Since November 5, 2009, the Veteran's right knee disability has been manifested by pain, flexion to 140 degrees and extension to 0 degrees.  There is no subluxation, instability, locking, impairment of the tibia or fibula, or ankylosis.

8.  Prior to December 13, 2010, the Veteran's right knee surgery anterolateral scar was tender on examination.  

9.  Since December 13, 2010, the Veteran's right knee surgery anterolateral scar has been shown to be tender and bulges from the skin.  

10.  Throughout the pendency of the appeal, the Veteran's right knee scars, other than the anterolateral scar, were not unstable or deep and they did not cause limitation of function. 


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).

2.  The criteria for a rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.321, 4.124a, Diagnostic Code 7101 (2012). 

3.  From July 18, 2006, to October 31, 2012, the criteria for a rating in excess of 10 percent for atypical chest pain, myocardial bridge, status post cardiac catheterization have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.321, 4.104, Diagnostic Code 7005 (2012).

4.  Since October 31, 2012, the criteria for a rating in excess of 30 percent for atypical chest pain, myocardial bridge, status post cardiac catheterization have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.321, 4.104, Diagnostic Code 7005 (2012).

5.  The criteria for a rating in excess of 10 percent for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.321, 4.71a, Diagnostic Codes 5201, 5203 (2012).

6.  From July 18, 2006, to November 5, 2009, the criteria for a rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.321, 4.71a, DCs 5003, 5258, 5260, 5261 (2012).

7.  Since November 5, 2009, the criteria for a rating in excess of 20 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.321, 4.71a, DCs 5003, 5258, 5260, 5261 (2012).

8.  From July 18, 2006, to December 12, 2010, the criteria for an increased 10 percent rating for the right knee anterolateral scar have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.321, 4.118, DCs 7801, 7802, 7803, 7804, 7805, 7806, (2008 & 2012).

9.  Since December 12, 2010, the criteria for a rating in excess of 20 percent for the right knee anterolateral scar have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.321, 4.118, DCs 7801, 7802, 7803, 7804, 7805, 7806, (2008 & 2012).

10.  The criteria for an initial compensable rating for service-connected scarring associated with right knee meniscal tearing have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.321, 4.118, DCs 7801, 7802, 7803, 7804, 7805, 7806, (2008 & 2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The duty to notify in connection with the claim of service connection was satisfied in a June 2010 letter.  The claim was subsequently readjudicated in May 2012 and November 2012 supplemental statements of the case.  Mayfield, 444 F.3d at 1333.

The remaining issues arise from the Veteran's disagreement with the initial evaluation following the grants of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

Relevant to the duty to assist, which is not abrogated by the granting of service connection, the Veteran's service treatment records and post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  In this regard, since the date of claim and on remand, the RO received all available VA treatment records and those that were no longer available were noted to be unavailable.  The Board has also reviewed the Veteran's Virtual VA claims file, noting that the uploaded VA records are already in the claims file.  The Veteran has also been afforded VA examinations in May 2006, July 2007, November 2009, December 2010, and October 2012 in order adjudicate his increased rating claims.  The Board finds these examinations to be adequate in order to evaluate the Veteran's right knee disability and scar, atypical chest pain, myocardial bridge, status post cardiac catheterization, hypertension, and left shoulder disability as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating claims and no further examination is necessary.  

The Veteran was not afforded a VA examination in order to determine whether his claimed low back disability is related to his military service.  However, as will be discussed below, there is no evidence that the Veteran has a current diagnosis of a low back disability.  Specifically, he has not provided any statements regarding his low back symptomatology and the medical evidence of record is negative for any current complaints, treatment, or diagnosis referable to a low back disability.  Moreover, the Veteran has offered only conclusory statements regarding the incurrence of his claimed low back disability.  A mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed.Cir. 2010).  Therefore, the Board finds that there is no indication that a low back disability, or persistent or recurrent symptoms of such disorder, may be associated with the Veteran's military service.  Thus, a remand for examination and/or opinion is not necessary to decide the claim.  See 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances when a VA examination is required). 

Moreover, based on the foregoing, the Board determines that the RO has substantially complied with the October 2010 and July 2012 remand directives in obtaining all identified records and affording the Veteran VA examinations such that no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Analysis

Low Back Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

The Veteran contends that he sought treatment for back pain in service and was given Ibuprophen.  

Service treatment records reflect that in April 2003, the Veteran reported having back pain on both sides that felt like it was burning.  He felt better lying on his back and twisting made it worse.  Physical examination resulted in an assessment of acute back pain.  He was prescribed rest, ice, and Motrin.  He was to follow-up if the pain persisted.  A May 2005 X-ray of the lumbar spine was negative for any abnormality.  On January 2006 separation examination, the Veteran reported having arthritis related to his left shoulder and denied having any recurrent back pain.  Physical examination of the back was normal.

On May 2006 VA examination, the Veteran reported having stiffness in the lumbar spine in the morning.  He was not receiving treatment for the condition.  X-ray of the lumbar spine was normal.  There was no indication of a lumbar spine disability.

The remainder of the private and VA treatment records, dated through 2012, do not reference any back pain or a diagnosis of a back disability.

The Board finds that there is no indication that the Veteran currently has chronic low back disability.  To that extent, pain is not analogous to disability.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Significantly, there is no indication of a chronic low back disability in service or a current diagnosis of a low back disability at anytime during the appeal period.  X-rays of the low back in service and post-service were normal.  Accordingly, service connection for a low back disability must be denied.  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability"). 

Increased Ratings

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2012).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Hypertension

The Veteran's hypertension is rated as 10 percent disabling under Diagnostic Code 7101, which pertains to hypertensive vascular disease (hypertension and isolated systolic hypertension). 

Diagnostic Code 7101 defines hypertension as diastolic blood pressure predominantly 90 or greater.  Isolated systolic hypertension is defined as systolic blood pressure predominately 160 or greater with a diastolic blood pressure of less than 90.  A 10 percent rating is warranted where diastolic pressure is predominantly 100 or more; systolic pressure is predominantly 160 or more; or where an individual has a history of diastolic pressure that is predominantly 100 or more which requires continuous medication for control.  A 20 percent rating may be assigned with diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  Diastolic pressure of 120 or more is rated as 40 percent disabling, and a maximum 60 percent rating is warranted for diastolic pressure of 130 or more.  38 C.F.R. § 4.104, DC 7101 (2012).

Turning to the evidence of record, on May 2006 VA examination, the Veteran reported taking medication for control.  He had headaches associated with his hypertension.  His blood pressure was 144/90, 142/90, and 149/90.

On July 2007 VA examination, the Veteran's blood pressure was 144/94, 140/90, and 140/90.  

VA treatment records reflect that in July 2009, the Veteran was concerned about his blood pressure which was 150/86.  In August 2009, the Veteran was out of blood pressure medication.  His blood pressure was 142/80.  He was issued a home monitor and was told to call if his blood pressure went above 140/90.  In May 2010, his blood pressure was 132/86.

On October 2012 VA examination, his hypertension was noted as well-managed and kept within normal ranges with his current medications.  Blood pressure readings were 116/68, 118/64, and 110/60.  

The Veteran was assigned a 10 percent rating for his hypertension because he had a history of diastolic pressure of 100 or more while he was in service and in order to lower the pressure, he uses continuous medication.  However, the evidence fails to indicate that during the period on appeal, he had diastolic blood pressure readings of predominantly 110 or more or systolic blood pressure readings of predominantly 200 or more which would warrant assignment of a 20 percent rating.  The evidence instead shows diastolic blood pressure readings which are all below 110 and systolic blood pressure readings which are all below 200, despite the Veteran's contentions.  Even when the Veteran was concerned because his blood pressure had spiked, the pressure on examination did not meet that higher criteria.  Therefore, although the Board is sympathetic to the Veteran's claim, and is mindful that he consistently takes medication to control his hypertension, nevertheless, a 20 percent rating is not warranted.  38 C.F.R. § 4.104, DC 7101 (2012). 

Atypical Chest Pains, Myocardial Bridge, Status Post Cardiac Catherization (cardiac disability)

The Veteran's cardiac disability has been assigned an initial evaluation of 10 percent prior to October 31, 2012, and 30 percent thereafter, pursuant to Diagnostic Codes 7099-7005.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2012).  DC 7099 pertains to an unlisted heart disability.  DC 7005 pertains to coronary artery disease.  38 C.F.R. § 4.104, DC 7005 (2012).  When reviewing the diagnostic code, the Board finds that there is no other more appropriate code upon which to analyze the Veteran's claim.

Under DC 7005, a 10 percent evaluation is warranted where there is workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness or syncope; or, continuous medication required.  A 30 percent evaluation is warranted where there is workload of greater than 5 METs but not greater than 7 METs resulting in resulting in dyspnea, fatigue, angina, dizziness or syncope; or, where there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram or X-ray.  A 60 percent evaluation is warranted where there is evidence of more than one episode of acute congestive heart failure in the past year; or, workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Finally a 100 percent evaluation is warranted where there is chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness or syncope; or, left ventricular dysfunction with an ejection fraction of less than 30 percent. 

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2). 

Turning to the evidence of record, on May 2006 VA examination, the Veteran reported angina, shortness of breath, and fatigue.  Those symptoms occurred intermittently, as often as three times per week.  Due to flare-ups, it was difficult to do routine work.  He took a variety of medication to control his symptoms.  Physical examination did not show signs of congestive heart failure.  The Veteran achieved 9.5 METS on treadmill stress test.  The Veteran did not appear for the echocardiogram despite repeated telephone calls.

Private treatment records reflect that in April 2007, the Veteran reported having chest pain.  The pains began early in the morning and were intermittent, lasting a few seconds.  There was no associated symptoms, such as shortness of breath.  An EKG was normal.  The first set of enzymes and blood work were normal.  There was no evidence of acute cardiopulmonary disease.  

VA treatment records reflect that in August 2009, the Veteran reported having sharp, stabbing pain in two specific places in the chest that were not exertional, nearly daily.  In September 2009, a myocardial perfusion scan showed a left ventricular ejection fraction estimated at 64 percent.  There was no reversible or irreversible ischemia.

On October 2012 VA examination, the Veteran denied any changes to his cardiac disability.  He had one episode of chest pain per week which was an intermittent oppressive chest pain radiating to the lateral aspect of his left upper arm.  It occurred at anytime.  He took four medications for his cardiac disability.  He had not had a myocardial infarction.  There was no congestive heart failure or cardiac arrhythmia.  Examination of the heart was normal.  A 2009 EKG was examined to be normal.  A 2012 chest x-ray was normal.  An interview-based METS test resulted in a finding of exertion of greater than 7 to 10 METS.  It was noted that there was no correlation between the Veteran's activity level and his atypical chest pain because the chest pain was not associated with exercise, except occasionally with some movements.  The examiner found that his heart disability affected his employability in that he would need to be able to stop and rest and take a nitro tab when experiencing atypical chest pain.  

The Board finds that higher ratings for the Veteran's heart disability are not warranted as both stress tests, performed in 2006 and in 2012 showed METS that were greater than 7, and ventricular ejection fracture was greater than 50 percent.  Thus, for the period prior to October 31, 2012, a rating higher than 10 percent is not warranted and since October 31, 2012, a rating higher than 30 percent is not warranted.  The Board notes that in the November 2012 rating decision, the RO gave the Veteran the benefit of the doubt in awarding the higher 30 percent rating because, in actuality, the October 2012 VA examiner found that he had METS greater than 7, rather than of 7, which would warrant only a 10 percent rating.  Thus, higher ratings for the Veteran's heart disability are not warranted at anytime during the appeal period.

Left Shoulder Disability

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2012). 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.14, 4.40, 4.45 (2012); Johnson  v. Brown, 9 Vet. App. 7 (1996). 

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2012).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2012). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful, unstable, or malaligned joints, due to healed injury are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2012). 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the knee and shoulder are considered major joints.  38 C.F.R. § 4.45 (2012).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  The criteria for the evaluation of traumatic arthritis direct that the evaluation be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003, 5010 (2012).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2012).  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1 (2012). 

The Veteran's left shoulder disability is rated under Diagnostic Code 5203.  Diagnostic Code 5203 pertains to impairment of the clavicle or scapula.  Diagnostic Code 5201, also applicable, pertains to limitation of motion of the arm.  The rating criteria provide different ratings for the minor arm and the major arm.  The Veteran has indicated (in various treatment records and on VA examination) that he is right-handed; therefore, the Board will apply the ratings and criteria for the minor arm.  38 C.F.R. § 4.69 (2012). 

In considering the applicability of other diagnostic codes, the Board finds that DCs. 5200 and 5202, which pertain to ankylosis of the shoulder and recurrent dislocations of the scapulohumeral joint,  do not apply.  Specifically, VA examinations and the treatment records do not show the presence of ankylosis or dislocations, nor do they show malunion of the shoulder, or an impairment of the humerus.  Accordingly, the criteria pertaining to those conditions are not applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202 (2012). 

Under Diagnostic Code 5201, for the minor arm, a 20 percent rating is warranted for limitation of arm motion to shoulder level or to midway between the side and shoulder level; and a maximum 30 percent rating is warranted for limitation of arm motion to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2012). 

Under Diagnostic Code 5203, malunion of the clavicle or scapula warrants a 10 percent rating, nonunion of the clavicle or scapula without loose movement warrants a 10 percent rating, with loose movement a 20 percent rating, and where there is dislocation of the clavicle or scapula, a 20 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2012). 

Normal forward flexion of the shoulder is 0 to 180 degrees; abduction is 0 to 180 degrees; and internal and external rotation are from 0 to 90 degrees.  38 C.F.R. § 4.71a, Plate I (2012).  Forward flexion and abduction to 90 degrees amounts to shoulder level. 

Turning to the evidence of record, on May 2006 VA examination, the Veteran reported constant shoulder pain that was moderate in degree.  He could manage the pain without medication.  Physical examination revealed no signs of edema, effusion, weakness, tenderness, redness, heat, or abnormal movement.  Flexion was to 180 degrees, abduction was to 180 degrees, external rotation was to 90 degrees, and internal rotation was to 90 degrees.  There was no further limitation on repetitive testing.  X-ray was within normal limits.  There was no diagnosis rendered due to no pathology.

On July 2007 VA examination, the Veteran reported pain at the shoulder joint.  He had flare-ups when completing overhead activities.  Range of motion of the shoulder showed external rotation to 20 degrees, though that was determined to be full by the examiner, internal rotation to 95 degrees, flexion to 150 degrees, and abduction to 85 degrees.  There was moderate pain with the movements.  The rotator cuff was fine.  There was tenderness at the trapezius muscles and acromioclavicular joint (AC joint), as well as at the greater tuberosity and bicipital groove.  The diagnosis was chronic muscular strain, chronic synovitis, chronic rotator cuff impingement with tendinitis, and possible rotator cuff tear.  He had carpal tunnel syndrome unrelated to his left shoulder disability.

On another July 2007 VA examination, there was a lack of 20 degrees of full extension laterally and 10 degrees anteriorly.  Posterior elevation was normal.  Rotation was full.  There was mild tenderness at the AC joint.  The diagnosis was left shoulder dysmobility with evidence of left AC bursitis.  

VA treatment records include a July 2009 MRI of the left shoulder which showed supraspinatus tendinosis with impingement.  In October 2009, examination of the left shoulder showed full range of motion with 2/4 lateral subacromial and supraspinatus tenderness, but no weakness.  There was a negative impingement sign and no other tenderness.  

On December 2010 VA examination, the Veteran reported left shoulder pain and mild pain in the trapezius muscle.  There was no dislocation.  Physical examination showed external rotation from 0 to 90 degrees, internal rotation from 0 to 65 degrees, flexion from 0 to 170 degrees, and abduction 0 to 120 degrees.  Repeated movement did not cause flare-up or loss of motion.  There was some pain with full motion.  Rotator cuff function was good.  There was tenderness at the AC joint, greater tuberosity, and bicipital groove.  The left shoulder pain was 20 percent at the trapezius muscle and 80 percent in the joint area.  An X-ray showed degenerative arthritis at the AC joint, with evidence of chronic rotator cuff impingement.  

On October 2012 VA examination, the Veteran reported ongoing pain, popping, cracking, and weakness of the shoulder.  He had flare-ups with overuse of the shoulder.  Rest was helpful.  Range of motion showed flexion to 170 degrees, with pain at 165, and left shoulder abduction to 170, with pain at 165 degrees.  After three repetitions, flexion was to 170 and abduction was to 170 without functional loss.  There was pain on movement with repetitive testing.  There was localized tenderness but no guarding.   Muscle strength was 5/5.  There was indication of a positive empty-can test showing a rotator cuff condition.  There was clicking of the left shoulder.  There was no history of dislocations.  He was noted to have arthrosis of the AC joint.  His left shoulder was found to impact his ability to perform physical labor such as pushing/pulling, and lifting/carrying, as well as overhead work.  It did not impact his ability to perform any aspect of sedentary duties.  

In this case, the Board finds that a rating higher than 10 percent is not warranted during the pendency of the appeal.  Although on one of the July 2007 VA examinations the Veteran had abduction to 85 degrees, the Board finds that such can only be interpreted as a temporary flare-up not demonstrative of the overall disability picture because only a few weeks before on VA examination, he demonstrated a lack of only 20 to 25 degrees of flexion laterally, and the remainder of the records demonstrate abduction well above shoulder level.  Thus, because on repeated VA examinations ranging from 2006 to 2012, and in the treatment records, there is no indication that the Veteran's left shoulder disability approximates the next highest rating, in that he can consistently flex and abduct above shoulder level and there is no indication of an impairment of the clavicle or scapula, an increased rating must be denied.

The Board notes that the Veteran has been diagnosed with arthritis of the left shoulder joint, which is rated under DCs 5003 and 5010.  However, his current 10 percent rating takes into account limitation of motion of the left shoulder joint, and thus a separate rating is not warranted under those codes.  Additionally, he does not display arthritis of two major joints, rather he has synovitis, but not arthritis, of the right knee.  Even still, there is no documentation of incapacitation due to left shoulder flare-ups, rather, flare-ups have been reported to be relieved with rest after a few hours.  They have not been described as incapacitating.  Thus, a higher rating under the criteria that contemplates arthritis, bursitis, or tenosynovits, DCs 5003 and 5010, is not available.  

The Veteran contends that his left shoulder disability flares up when lifting overhead.  However, even when the Veteran does experience flare-ups of his left shoulder disability, the Board finds it unlikely, and there is no medical evidence which suggests that, on repetitive use, the left shoulder would be restricted by pain or other factors to only shoulder level or below.  The consistent VA examinations has demonstrated flexion and abduction limited above shoulder level when taking into account pain on movement.  Thus, even considering the effects of pain on use, the Board finds that the evidence is against a finding that any further limitation due to pain results in the left shoulder being limited to a sufficient extent to warrant a higher rating or any separate rating.  38 C.F.R. §§ 4.40, 4.45 (2012); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Right Knee Disability with Scars

Service connection was initially granted for right knee, status post orthoscopic surgery, with surgical scar.  See December 2006 and June 2008 rating decisions.  In a February 2012 rating decision, a separate 10 percent rating was assigned for anterolateral scar, right knee, effective from December 13, 2010.  In the November 2012 rating decision, service connection was granted and a noncompensable rating assigned for scarring as secondary to the service-connected right knee disability.  The rating decision specifically noted 4 separate right knee scars.  In that same decision, the rating for the already service-connected anterolateral scar was increased to 20 percent, effective from December 13, 2010.  In the rating decision, it was noted that this scar was one of 4 scars identified on recent examination.   

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  Evaluation of a knee disability under both of those diagnostic codes does not amount to pyramiding.  However, a separate rating must be based on additional compensable level of disability.  38 C.F.R. § 4.14 (2012); VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604  (1997); Esteban v. Brown, 6 Vet. App. 259 (1994). 

Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005). 

The Veteran's right knee disability has been rated under Diagnostic Code 5258.  DC 5258 pertains to dislocation of semilunar cartilage.  DC 5620, which pertains to limitation of flexion of the leg, DC 5261, which pertain to limitation of extension of the leg, and DC 5259, which pertains to symptomatic removal of semilunar cartilage, are also potentially applicable in this instance.  38 C.F.R. § 4.71a, DC 5260, 5261 (2012). 

In considering the applicability of other diagnostic codes, the Board finds that DCs 5256 (ankylosis of the knee), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum) are not applicable in this instance, as the medical evidence does not show that the Veteran has any of those conditions.  Finally, repeated x-rays have been negative for indication of arthritis, and thus DCs 5003 and 5010 are not for application in this instance.

Under Diagnostic Code 5260, which contemplates limitation of leg flexion, a 0 percent rating is warranted for flexion limited to 60 degrees; a 10 percent rating is warranted for flexion limited to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; and a 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260 (2012).  Under DC 5261, which contemplates limitation of extension of the leg, a 0 percent rating is warranted for extension limited to 5 degrees; a 10 percent rating is warranted for extension limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Turning to the evidence of record, on May 2006 VA examination, the Veteran reported pain in the right knee daily, with stiffness.  He described the pain as severe.  The pain occurred with physical activity and was relieved with rest.  There were no symptoms related to the arthroscopic medial meniscectomy scars.  Physical examination revealed  no signs of edema, effusion, weakness, tenderness, redness, heat, or abnormal movement.  Range of motion revealed flexion to 140 degrees and extension to 0 degrees.  There was no further limitation on repetitive testing.  Stability was intact.  All ligaments were within normal limits.  There were three scars, each measuring 1.5 centimeters by 1.5 centimeters.  There were no symptoms associated with the scars, to include indication of tenderness, adherence, tissue loss, or abnormal color or texture.  X-ray was within normal limits.  The diagnosis was scarring status post arthroscopic surgery of right knee.  

On July 2007 VA examination, the Veteran reported that his knee would lock and collapse.  

VA treatment records reflect that in October 2008, the Veteran reported continuing swelling and popping in the right knee.  He did not use his stability brace often because it did not seem to help for very long.  Physical examination showed normal valgus alignment.  Range of motion was from 0 to 130 degrees.  There was slight effusion.  There was 2.4 crepitus.  There was joint-line tenderness.  There was a positive lateral McMurray's test, with no valgus/varus or anterior/posterior instability.  X-rays showed very mild medial joint line narrowing with slight valgus increase.  A July 2009 MRI of the right knee showed a torn medial meniscus.  The collateral ligaments were intact.  In October 2009, examination of the knee showed 2-3 posterior medial joint line tenderness with a negative McMurray signs and no sign of instability.  There was some mild crepitus and pain with compression. 

On November 2009 VA examination, the Veteran reported bilateral knee pain, with some collapsing of the knees.  There was no locking.  He had a feeling of weakness in the knee.  The knee would feel numb.  Range of motion of the knees was from 0-140.  There was no additional flare-up or loss of motion of three repetitive movements.  There was mild pain over the full motion.  There was mild crepitation.  The anterior tendons had moderate tenderness.  There was medial joint line tenderness.  The lateral joint line was tender.  The ligaments were normal.  McMurray and Lachman testing was negative.  There was no instability.  The scars of the right knee were well-healed, with slight tenderness.  The diagnosis was chronic synovitis plus repeat tear of the meniscus.  He was assessed to be limited to fairly light work due to his left shoulder and right knee.

On December 2010 VA examination, the Veteran reported knee collapsing, but denied locking.  He limped with the right knee.  Physical examination showed range of motion from 0 to 140 degrees.  Repeated movement did not cause flare-up or loss of motion.  There was moderate pain with full motion.  There was mild crepitation.  There was moderate lateral joint line tenderness.  Ligaments were normal.  There was no instability.  The right knee scars were well-healed and had no symptoms.  However, there was one scar that had mild fascia defect, with a bulge over a diameter of 5/8 inch.  There was mild tenderness at that scar and bulging area.  X-rays were normal.  He was limited to fairly light work and could continue in his present student activities by being careful.  

On October 2012 VA examination, the Veteran reported that the knee continued to bother him, especially when going up and down the stairs and when walking long distances.  He had not undergone surgery for his repeat meniscus tear.  He had flare-ups with overuse, such as shoveling sidewalks or raking.  The flare-ups caused his knee to collapse.  He would rest for an hour or so.  Range of motion testing revealed flexion to 140 degrees with pain at 140 degrees, and extension to 0 without evidence of pain.  There was no change on three repetitions.  The only additional functional loss was pain on movement.  There was joint line tenderness on the right side.  Muscle strength was 5/5.  Stability was normal.  His meniscal tear resulted in frequent episodes of joint pain.  There was patellar pain and crepitation that was mild.  A right knee MRI showed a meniscal tear.  His right knee disability was determined to impact his work in that he could not perform physical labor, however, it did not impact his ability to perform sedentary work.  He was found to have four surgical scars.  Three of the scars were discreet and well-healed, measuring .5 centimeters by .5 centimeters.  One scar had an area of 1.25 centimeters by 1.25 centimeters of discreet bulging with effort.  The scar was non-linear.  The scars were not painful or unstable.  

For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2012).  Range of motion testing on 2006, 2009, 2010, and 2012 VA examinations revealed flexion limited to no more than 120 degrees and extension to 0 degrees, or full.  Extension limited to 0 degrees and flexion limited to more than 120 degrees do not warrant a compensable rating under either DC 5260 or 5261.  Thus, an increased rating based upon limitation of motion is not warranted at any time during the pendency of the appeal.

The Board has determined that the Veteran is not entitled to a rating greater than 10 percent under either DC 5260 or 5261, based upon an analysis of the recorded ranges of motion.  Because he does not meet the criteria for a compensable rating for flexion and extension, separate compensable ratings for limitation of flexion and extension are not warranted.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005). 

Next, a higher rating under DC 5257 is not warranted.  Although the Veteran has complained subjectively of his knee collapsing, physical examination has consistently demonstrated intact ligaments without evidence of instability.  There was one isolated finding of a positive McMurray's test in October 2008, however, VA examination conducted prior to and after that date have shown negative stability testing and a definite finding of no instability.  Thus, the Board finds that a separate rating or a higher rating for instability is not warranted because the medical evidence does not demonstrate that the Veteran's right knee is unstable or subluxates.  
Finally, a separate rating under DC 5259 is not warranted because the Veteran is already in receipt of compensation under the higher 20 percent rating found in DC 5258 which contemplates the same symptoms, but worse.  To also compensate him under DC 5259 would only overlap compensation for the same symptoms and would result in pyramiding.

As stated above, because there is no indication of arthritis of the knee, further analysis pursuant to DC 5003 to DC 5010 is not for application.  To that extent, the Veteran is already in receipt of a 10 percent rating under a code predicated upon limitation of motion (5258).  Moreover, his right knee has not been shown to result in incapacitating exacerbations.  He has stated that when experiencing knee pain, he rests for a few hours and is able to attend to his activities of daily living.

Similarly, the Veteran contends that his right knee disability flares up when completing certain activities and collapses.  However, even when the Veteran does experience flare-ups of his right knee disability, the Board finds it unlikely, and there is no medical evidence which suggests that, on repetitive use, the right knee would be restricted by pain or other factors to be limited in flexion or extension such that a higher rating and/or a separate rating would be warranted at anytime during the appeal period.  The consistent VA examinations has demonstrated flexion and extension limited to at most 0-130, even with repetitive movement.  Thus, even considering the effects of pain on use, the Board finds that the evidence is against a finding that any further limitation due to pain results in the right knee being limited to a sufficient extent to warrant a higher rating or any separate rating.  38 C.F.R. §§ 4.40, 4.45 (2012); DeLuca v. Brown, 8 Vet. App. 202 (1995).

With regard to the right knee scars, the regulations pertaining to rating skin disabilities were revised, effective October 23, 2008.  Those revised provisions are applicable only to claims received on or after October 23, 2008.  However, although the current claim was received prior to that date, the record reflects that the Veteran has also been rated under the new regulations, and thus, the Board finds that a request for rating under the new regulations has been made and that both apply in this case.  73 Fed. Reg. 54708 (Sept. 23. 2008).  Specifically, the November 2012 rating decision considered the new regulations.

The Board finds that, in addition to Diagnostic Code 7804, under the old criteria, Diagnostic Codes 7802, 7803, and 7805, are also applicable to the Veteran's claim, and under the new criteria, Diagnostic Codes 7802, 7804, and 7805, are applicable to the Veteran's claim, because those criteria contemplate scars other than of the head, face, or neck.  The scars have not been described as deep or limiting motion such that 7801, old and new, does not apply.

Under the criteria in effect prior to October 23, 2008, Diagnostic Code 7802 provides for a 10 percent rating for a scar other than on the head, face, or neck, that is superficial and that do not cause limitation of motion and measures an area or areas of 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008). 

Under the criteria in effect since October 23, 2008, Diagnostic Code 7802 provides for a 10 percent rating for a scar other than on the head, face, or neck, that is superficial and nonlinear and measures an area or areas of 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118 , Diagnostic Code 7802 (2012). 

Under the criteria in effect prior to October 23, 2008, Diagnostic Code 7803 provides for a maximum 10 percent rating when there are superficial, unstable scars.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008). 

Under the criteria in effect prior to October 23, 2008, Diagnostic Code 7804 provides for a 10 percent rating for superficial scars that are painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008). 

Under the criteria in effect since October 23, 2008, Diagnostic Code 7804 provides a 10 percent rating for one or two scars that are unstable or painful.  A 20 percent evaluation is warranted for three or four scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2012).  If one or more scars are both unstable and painful, 10 percent will be added to the evaluation that is based on the total number of unstable or painful scars.  See Note (2).  

Under the criteria in effect prior to October 23, 2008, Diagnostic Code 7805 provides for scars, other, to be rated based upon limitation of motion of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

Under the criteria in effect since October 23, 2008, Diagnostic Code 7805 provides for other scars to be evaluated by any disabling effects not considered in a rating provided under codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2012).

In this case, prior to December 13, 2010, the Veteran's right anterolateral knee scar was considered to be tender on examination, specifically on 2009 VA examination.  On that examination, it was simply noted that the Veteran's right knee scars were tender, without delineating which scar(s) were tender.  However, such was clarified on 2010 and 2012 VA examinations, which both demonstrated that the one, larger knee scar was tender and bulged.  Thus, it is clear that there has been one painful (tender) scar of the right knee for many years, certainly throughout the appeal period; that is the right anterolateral scar for which the separate rating was assigned in the February 2012 rating decision.  The Board finds that assignment of the 10 percent rating for is warranted for the entire appeal period, that is prior to December 13, 2010, under the new or old (for effective date purposes) under DC 7804.  In the November 2012 rating decision, the RO granted a higher 20 percent rating for that scar, finding that it was both painful and unstable.  However, the Board finds no evidence that the scar is unstable, meaning frequent loss of covering of the skin over the scar.  Rather, it bulged with effort.  In that same rating decision, the RO granted service connection and assigned a noncompensable rating for 4 scars of the right knee.  One of those scars, identified as scar #4, is the same scar for which the separate rating had been granted in February 2012.  That scar is currently rated as 20 percent disabling and the Board concludes that a rating higher than 10 percent prior to December 13, 2010, and higher than 20 percent since that time is not warranted because the Veteran's right knee scars have not been shown to be deep, nonlinear, unstable, or to exceed the necessary measurements.  Consideration of that same scar in consideration with the rating of the other 3 knee scars would constitute pyramiding.  38 C.F.R. § 4.14.  

The Board finds that assignment of an increased, compensable, rating for the other 3 knee scars is not warranted under either new or old rating criteria as they are not unstable, or painful and do not limit function.  In May 2006, the three scars, each measuring 1.5 centimeters by 1.5 centimeters, had no associated symptoms, to include indication of tenderness, adherence, tissue loss, or abnormal color or texture.  In December 2010, the scars were well-healed and had no symptoms.  In October 2012, the three scars were discreet and well-healed, measuring .5 centimeters by .5 centimeters.  The scars were not painful or unstable and do not measure an area or areas of 144 square inches (929 square centimeters) or greater.  

III.  Other Considerations

A claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran : (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).   

In this case, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  In this regard, the 2012 VA examiner determined that the Veteran's service-connected disabilities on appeal did not preclude employment.  Rather, they precluded physical labor, but not sedentary work.  Moreover, the Veteran has not claimed that he is unemployable due to his service-connected disabilities and was noted to be taking part in VA's vocational rehabilitation program.  Therefore, a claim for TDIU has not been raised by the record. 

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

The determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, it must be determined whether the schedular criteria reasonably describe the claimant's disability level and symptomatology.  If so, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected cardiac disability, hypertension, right knee disability with scars, and left shoulder disability with the established criteria found in the rating schedule and finds the schedular criteria are adequate.  

As discussed above, there are higher ratings available under the diagnostic codes for scars and hypertension, but the Veteran's disabilities are not productive of the manifestations that would warrant the higher ratings.  The manifestations of the cardiac disability are contemplated under rating criteria based on stress tests.  The knee and shoulder disabilities are primarily manifested by limitation of motion due to pain.  Many of the applicable diagnostic codes used to rate those disabilities provide for ratings based on limitation of motion, and the effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun, 22 Vet. App. at 111.

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that increased ratings for the Veteran's service-connected cardiac disability, hypertension, right knee disability, and left shoulder disability are not warranted, as detailed above.  Because the preponderance of the evidence is against the claims, the claims must be denied.  However, an increased 10 percent rating is warranted for the painful right knee scar for the period prior to December 13, 2010.  38 U.S.C.A. § 5107(b)(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disorder is denied. 

A rating in excess of 10 percent for hypertension is denied.

Prior to October 31, 2012, a rating in excess of 10 percent for atypical chest pain, myocardial bridge, status post cardiac catheterization is denied.

Since October 31, 2012, a rating in excess of 30 percent for atypical chest pain, myocardial bridge, status post cardiac catheterization is denied.

A rating in excess of 10 percent for a left shoulder disability is denied.  

Prior to November 5, 2009, a rating in excess of 10 percent for a right knee disability is denied.

Since November 5, 2009, a rating in excess of 20 percent for a right knee disability is denied. 

Prior to December 13, 2010, an increased 10 percent rating for a right knee scar is granted, subject to the laws and regulations governing the award of monetary benefits.

Since December 13, 2010, a rating in excess of 20 percent for a right knee scar is denied.


	(CONTINUED ON NEXT PAGE)




An initial compensable rating for service-connected scarring associated with right knee meniscal tearing is denied.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


